Citation Nr: 1441970	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-31 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a sinus disorder. 

3.  Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for a gastrointestinal disorder to include irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to December 2004. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2010; the hearing transcript has been associated with the claims file.

The Board remanded this case for additional development in December 2010.  The case is now returned for appellate review.

In addition to the issues listed above, the Board also remanded a service connection claim for an acquired psychiatric disorder to include PTSD.  During the course of the remand, the RO granted service connection for PTSD in a May 2012 rating decision.  As there remains no case or controversy with respect to the PTSD claim, that issue is no longer before the Board.

The issues of entitlement to service connection for a back disorder and a gastrointestinal disorder to include irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for traumatic brain injury has been raised by the record via testimony submitted at the Board hearing, see p. 10 of the transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's tinnitus is of service origin.

2.  It is at least as likely as not that the Veteran's rhinosinusitis is of service origin.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).

2.  Service connection for rhinosinusitis is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.380 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the determination below constitutes a full grant of the claim being addressed - other than the matters being remanded below - there is no reason to belabor the impact of the VCAA on this matter, since any error in notice content or timing or in the duty to assist is harmless.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A)  Tinnitus

The Veteran seeks service connection for tinnitus related to acoustic trauma in service.

At the outset, the Board notes that the Veteran has indicated that she served on the flight line and communicated with service members on Apache helicopters.  Her military occupational specialty (MOS) in service was Aviation Operations Specialist.  She also had service in Iraq for nearly a year and has asserted exposure to artillery and mortar blasts.  The Veteran is competent to make such assertions as to her duties in service and there is no reason shown to doubt her credibility, in this regard, as it is consistent with her service records.  Thus, exposure to acoustic trauma in service is conceded.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

The Veteran's service treatment records are negative for any findings of tinnitus.  The Veteran denied any ringing in her ears at her post-deployment examination in January 2004.  An August 2009 VA Gulf War registry examination report shows the Veteran's tinnitus had an onset in 2006.

The Veteran testified at the Board hearing, however, that she experienced tinnitus since her military service.  She recalled after mortars hit that she would experience ringing in her ears, and that the mortar blasts were ongoing for 13 months.  See June 2010 Travel Board hearing testimony, pp. 7-8.  A VA audiology consult in September 2009 shows the Veteran reported sudden hearing loss for less than one minute in the right ear from a rocket propelled grenade (RPG) attack.  She also reported that she had intermittent ringing in the right ear, which occurred three times a month lasting only a minute each time.  It was noted that the Veteran denied true tinnitus.  The Veteran testified at the Board hearing, however, that she did not understand what tinnitus was.  See Board hearing testimony, p. 9.  

A VA examination was conducted in May 2011 in which the examiner found that the Veteran's tinnitus was not related to service.  However, the rationale for the opinion is insufficient.  The examiner noted that the Veteran had normal hearing at entrance into service and on present examination.  Moreover, the examiner noted that the Veteran checked "no" at her separation interview.  In addition the examiner indicated that the opinion was based on clinical experience and expertise and The Institute of Medicine Study (2005) entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  The examiner does not appear to consider the Veteran's lay statements and testimony regarding her experiencing tinnitus in service and since service.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). Moreover, VA laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the U.S. Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley  v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the Veteran's current tinnitus disability is causally related to service.  

With respect to the examiner's citation to the study, the examiner did not include any additional analysis of the Veteran's specific case including her history of noise exposure and subsequent tinnitus, other than to note that she checked the box for "no" as to ringing in her ears on her post-deployment physical.  Without any further analysis, the examiner's rationale is not sufficient.  "To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (emphasis added).  There are other relevant factors to consider regarding the Veteran's claim including her lay testimony that she experienced ringing in her ears after being exposed to a mortar blast that eventually went away.  Therefore, even though the Veteran did not indicate that she had ear ringing at her post-deployment physical, she later submitted testimony that she did, in fact, notice tinnitus in service.  The examiner also refers to the fact that the Veteran did not have hearing loss in service or at present without further explanation.   

There are no other medical opinions of record addressing the etiology of the tinnitus.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a tinnitus disability related to her military service.  In making this determination, the Board notes the Veteran's assertions during the Board hearing that she noticed tinnitus since service.  Tinnitus is found to be capable of lay observation, and thus her statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to her tinnitus are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has submitted inconsistent statements on medical records and written statements regarding the onset of her tinnitus.  Notwithstanding the Veteran's inconsistent statements, the Board will accept the Veteran's statements regarding experiencing tinnitus since service at her hearing, as it is consistent with her exposure to acoustic trauma in service.  While tinnitus apparently was not a significant problem for the Veteran until after service, nonetheless, the Veteran's lay statements with respect to her complaints of tinnitus are deemed credible and provide probative evidence of chronic symptomatology for many years after service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the opinion from the VA examiner who provided opinion in May 2011 lacks probative value, as the rationale for this opinion is insufficient, as noted above.  Moreover, the examiner did not account for the fact that the Veteran submitted competent and credible testimony that she experienced tinnitus since service.  

In weighing the conceded exposure to acoustic trauma in service, the evidence suggesting a relationship between the Veteran's tinnitus and her service, and the statements, albeit sometimes inconsistent, from the Veteran regarding chronic symptomatology for many years after service, the Board finds that the evidence is relatively equally balanced in terms of whether she has tinnitus related to her military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for tinnitus is warranted.

B)  Rhinosinusitis

The Veteran seeks service connection for sinus problems, which she relates to allergies or exposure to sulfur dioxide in service.  A July 2003 Memorandum for Record documents exposure to sulfur dioxide during Operation Iraqi Freedom.  On a January 2004 questionnaire, the Veteran reported that during her deployment, she experienced exposure to sulfur dioxide.

The Veteran was noted to have problems with occasional nasal congestion at the time of her August 2001 enlistment examination, which was noted as being "not bad."  The service treatment records are otherwise negative for any findings related to sinusitis or rhinitis.  

Within one year of separation from service, however, the Veteran reported problems with throat irritation on examination in September 2005.  The Veteran testified at the Board hearing that her post-nasal drip felt like a tickle in the back of her throat.  See Board hearing testimony, p. 19-20.  Treatment records show a prescription for nasal spray starting in August 2009.  The Veteran also was diagnosed during an August 2009 VA Gulf War registry examination with chronic rhinitis, onset in Iraq, not seasonal.  A September 2009 VA allergy consult shows that the Veteran had onset of chronic nasal congestion and post nasal drainage while in Iraq and that her symptoms persisted.   The Veteran was diagnosed with chronic rhinitis, likely allergic.  A November 2009 VA treatment record also shows an impression of sinusitis.  The Veteran was started on antibiotics.

In May 2011 the Veteran underwent a VA examination in which she was diagnosed as having allergic rhinosinusitis, which was at least as likely as not due to environmental allergies based on skin testing and not due to exposure to sulfur dioxide in service.  It was determined that allergic rhinosinusitis was less likely as not caused or permanently aggravated beyond the natural progression by service.  There was specific rationale offered other than to note that the entrance examination mentioned occasional nasal congestion and that runny nose or chronic cough was denied on the post-deployment physical in January 2004. 

VA regulations provide that diseases of allergic etiology... may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

The record shows that the Veteran had congestion problems at entrance into service, which were mild, or "not bad."  The record also confirms the Veteran had exposure to chemicals during her service in Iraq including from sulfur dioxide.  In addition the Veteran testified as to exposure to burn pits in Iraq.  See Board hearing transcript, p. 18.  She also has complained of sinus problems during her service even though she did not report them.  The Veteran is competent to state that which she experienced in service and there is no reason to doubt her credibility in this regard.  Therefore the Veteran's statements offer competent and credible evidence in support of chronic sinus problems since service.

The medical evidence also shows that the Veteran was diagnosed as having chronic rhinitis with an onset in Iraq on an August 2009 treatment record.  She also was found to have allergic rhinosinusitis that is at least as likely as not due to environmental allergens.  While the examiner in May 2011 determined that the Veteran's allergic rhinosinusitis was not caused or aggravated by military service including from exposure to sulfur dioxide, the examiner did not offer any rationale for this opinion.  Moreover, the examiner did not account for the Veteran's lay statements regarding continued symptoms since service or her reports of exposure to burn pits.  The examiner also did not seem to consider the evidence suggesting aggravation of the Veteran's nasal congestion in service in that her symptoms at entrance were only mild, while after service she required nasal spray and antibiotics.  Also, within one year of separation from her service she complained of throat irritation, which the Veteran testified at the hearing was a symptom of her post-nasal drip.

In weighing the conceded exposure to sulfur dioxide and other chemicals during service in Iraq for nearly one year, the medical evidence suggesting a relationship between the Veteran's rhinosinusitis and her service, and the statements from the Veteran regarding chronic symptomatology for many years after service, the Board finds that the evidence is relatively equally balanced in terms of whether she has rhinosinusitis related to her military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for rhinosinusitis is warranted.


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for a sinus disorder diagnosed as rhinosinusitis is granted. 


REMAND

The Veteran seeks service connection for a back disorder and a stomach disorder.  As noted in the Board's previous remand, service treatment records show that the Veteran was seen for stomach pain, diarrhea, and loss of bowel function in service.  On a January 2004 questionnaire, the Veteran also reported that during her deployment, she experienced back pain. 

During her Board hearing, the Veteran described experiencing problems with her back in service while doing a nine mile march with a rucksack during basic training.  She also reported that she was seen for stomach cramps, diarrhea, and loss of control of her bowel movements in service.

The Veteran underwent VA examinations in May 2011 to address the disabilities on appeal.  While the examiner offered opinions that the Veteran's back disorder and gastrointestinal disorders were not related to military service, the examiner did not appear to give any weight or consideration to the Veteran's lay statements regarding symptoms in service and after service.  Therefore, this examination is inadequate.

In addition the Veteran submitted copies of two studies that are relevant to her stomach claim, which were not considered by the May 2011 examiner.  One study from MedPage Today dated October 28, 2009 addresses a study that service members with gastrointestinal infections were likely to suffer long-term bowel problems.  The Veteran's service treatment records document that the Veteran was treated for viral gastroenteritis in August 2003.  Another study from WebMD notes symptoms pertaining to irritable bowel syndrome.  These studies should be considered by the examiner who offers the supplemental opinion addressing the stomach disorder.

Also, given that the Veteran is now service-connected for PTSD, the opinion provided should address the likelihood that the Veteran's gastrointestinal disorder was aggravated by the service-connected disability PTSD.

Finally, the Veteran's representative referenced an October 2005 Gulf War registry examination at the Board hearing.  See Board hearing testimony p. 9.  There is no such examination in the record.  A records search should be conducted to determine whether the Veteran underwent a Gulf War examination in October 2005.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent treatment pertaining to the back and stomach disorders from the VAMC in Tampa dated since November 2011.  Obtain a copy, if in existence, of an October 2005 Gulf War Registry examination report.  All efforts to obtain the records must be documented; if the efforts are unsuccessful notify the Veteran and indicate what further steps VA will make concerning her claim.

2.  Return the Veteran's claims file to the examiner who provided the May 2011 examination report (if available) for a supplemental opinion as to the etiology of the Veteran's gastrointestinal disorder and back disorder.  If the previous examiner is not available, then schedule the Veteran for additional relevant examinations, if warranted.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present low back disability and/ or gastrointestinal disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the following:

(a)  the service treatment records showing that the Veteran was seen for stomach pain, diarrhea, and loss of bowel function in service; and the January 2004 questionnaire, on which the Veteran reported that during her deployment, she experienced back pain;

(b)  the Veteran's descriptions during the Board hearing of experiencing problems with her back in service while doing a nine mile march with a rucksack during basic training; and stomach cramps, diarrhea, and loss of control of her bowel movements in service; 

(c)  the study from MedPage Today dated October 28, 2009 addressing a study that service members with gastrointestinal infections likely to suffer long-term bowel problems (with consideration that the Veteran's service treatment records document that the Veteran was treated for viral gastroenteritis in August 2003); and 

(d)  another study from WebMD noting symptoms pertaining to irritable bowel syndrome. 

The examiner also should state whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of gastrointestinal disorder was caused, or aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's service-connected PTSD. 

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


